



EXHIBIT 10.1
OUTERWALL INC.
2016 INCENTIVE COMPENSATION PLAN
FOR CHIEF EXECUTIVE OFFICER


SUMMARY
The 2016 Incentive Compensation Plan for Chief Executive Officer (the “Plan”) is
a cash bonus plan for the Chief Executive Officer (the “CEO”) of Outerwall Inc.
(the “Company”). The Plan provides an incentive cash bonus based on the
achievement of goals relating to the performance of the Company and individual
performance. The performance period for the Plan is January 1, 2016 to December
31, 2016 (the "Performance Period").


OVERVIEW
The Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) administers the Plan. The Compensation Committee, in
its sole discretion, selects the individuals who will participate in the Plan
and the actual bonus (if any) payable to each participant. The target bonus for
each participant is determined as a percentage of such participant’s base
salary, as determined by the Compensation Committee in its sole discretion (the
"Target Bonus").


ELIGIBILITY REQUIREMENTS
Unless specifically provided otherwise in a written agreement between the
Company and a participant, a participant must be continuously employed by the
Company from January 1, 2016 through December 31, 2016 to be eligible for
payment under the Plan. A participant hired after January 1, 2016 and employed
through December 31, 2016 may receive a pro-rated bonus payment. A participant
who meets these eligibility requirements will be eligible to receive a bonus,
even if the participant is not employed by the Company on the date the bonus
payment is made.


BONUS PAYOUT
Payout under the Plan will be determined as follows:
1. Eighty percent (80%) will be based on the achievement of the following
Company performance measures during the Performance Period.
Performance Measures
1st Half Weighting1
2nd Half Weighting1
Total
Targets & Potential Payout
Outerwall Direct Contribution Margin Percent 2
35%
35%
70%
See Appendix
Outerwall Revenue
15%
15%
30%
See Appendix

1 Achievement for Outerwall Direct Contribution Margin Percent and Outerwall
Revenue will be determined for each six month period in the Performance Period,
with potential achievement ranging from 0% to 200% for each measure and the
aggregate payout. 1st Half is January 1 to June 30, 2016. 2nd Half is July 1 to
December 31, 2016.
2 Direct Contribution Margin Percent is defined as Direct Contribution Margin
divided by Revenue.
2. Twenty percent (20%) will be based on the Compensation Committee’s discretion
after evaluating the participant’s individual performance during the Performance
Period, based on any criteria that the Compensation Committee determines to be
appropriate in its sole discretion. The Compensation Committee will review and
approve all individual bonuses. Participants under the Plan may receive between
0% and 200% of the portion of the Target Bonus applicable to this component.
In aggregate, participants under the Plan may receive between 0% and 200% of the
Target Bonus.
The Compensation Committee may, in its sole discretion, make adjustments to the
payouts under the Plan as a result of extraordinary events and/or conditions
that either positively or negatively impact the Company's performance.
Payment of each bonus will be made as soon as practicable after the end of the
Performance Period, but in any event will be made no later than March 15, 2017.
Bonuses will be paid in cash in a single lump sum, subject to payroll taxes and
tax withholding.







--------------------------------------------------------------------------------





OTHER
Each bonus that may become payable under the Plan will be paid solely from the
general assets of the Company. Nothing in the Plan should be construed to create
a trust or to establish or evidence any participant’s claim of any right to
payment of a bonus other than as an unsecured general creditor with respect to
any payment to which a participant may be entitled.
No participant will have any claim to a bonus under the Plan, and the
Compensation Committee will have no obligation for uniformity of treatment of
participants under the Plan. Furthermore, nothing in the Plan will be deemed to
limit in any way the Compensation Committee's full discretion to determine
whether to grant any bonuses hereunder.
The Compensation Committee reserves the right to unilaterally amend, modify or
terminate the Plan at any time, including amending the Plan as it deems
necessary or desirable to avoid adverse tax consequences under Section 409A of
the Internal Revenue Code of 1986, as amended.
The Plan is subject to the Company's Policy on Reimbursement of Incentive
Payments.





